PER CURIAM.
In this appeal of appellant’s resentencing, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), and appellant has been provided an opportunity to file a pro se brief. Having reviewed the record as required by State v. Causey, 503 So.2d 321 (Fla.1987), and found no reversible error on its face, we affirm the resentencing.
As pointed out by appellant’s counsel, the requirement that appellant pay $50.00 to the Crimes Compensation Trust Fund must be modified to reflect an amount of $20.00, as authorized by section 960.20, Florida Statutes (1989), the applicable statute at the time of appellant’s offenses. Therefore, we remand with directions to reduce the Crimes Compensation Trust Fund assessment to $20.00. In all other respects the resentenc-ing is AFFIRMED.
JOANOS, WOLF and WEBSTER, JJ., concur.